Citation Nr: 1140773	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in April 2007.

The Board notes that in July 2007 the RO determined that no revision was warranted in the February 2007 rating decision based on clear and unmistakable error (CUE).  The September 2008 statement of the case also framed the issue as whether the 30 percent evaluation for bronchial asthma was CUE; however, it was an SOC pertaining to the claim for increase despite an ancillary finding that there was no CUE in the February 2007 decision.

 The Board would note that as the February 2007 is not yet final, a claim for CUE cannot be undertaken.   38 U.S.C.A. §§  5109(a); 7105; 38 C.F.R. § 3.105(a).  The Veteran perfected his appeal for an increased rating in October 2008.

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The evidence is in equipoise; the service-connected bronchial asthma symptomatology is more consistent with the disability picture for a 60 percent rating as it is shown to be productive of daily use of medium potency, inhaled corticosteroids.  

3.  The service-connected asthma is not shown to be productive of forced expiratory volume in one second (FEV1) less than 40 percent of predicted, or forced expiratory volume in one second to forced vital capacity (FEV1/FVC) less than 40 percent, or more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral ) high does corticosteroids or immune-suppressive medications.   


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, and no higher, for the service-connected bronchial asthma have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6602 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a December 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in December 2006, which was prior to the February 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for increase.  The December 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, reports of VA examination, and the transcript from the July 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

A VA examination was provided in January 2007.  An addendum opinion was provided in May 2007.  These opinions contain the necessary information to decide the claim in the instant appeal and are adequate for rating purposes.  

The Veteran submitted a VA medical opinion in August 2011.  He waived initial RO adjudication of the newly submitted evidence and as such, remand for preparation of a supplemental statement of the case (SSOC) is not necessary.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. 
General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has carefully reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for bronchial asthma in a February 1973 rating decision.  An initial 10 percent evaluation was assigned effective in March 1972.  In April 1975, the RO decreased the rating to noncompensable effective from January 1975.   In September 2003, the RO awarded an increased 30 percent rating effective from January 2003.  The RO continued the 30 percent rating in the February 2007 rating decision, the subject of the instant appeal.

At the outset, the Board notes the Veteran testified in July 2011 before the Board.  He raised an argument that his asthma had been improperly characterized and he should in fact be service-connected for chronic obstructive pulmonary disease (COPD).  The Board does not find merit in this argument.  First, service records show the Veteran was discharged as a result of bronchial asthma.  Second, the medical evidence of record shows the Veteran has asthma of a long standing nature, i.e. dating back to service.  It is only recently (approximately 2006) that the Veteran was diagnosed with the comorbid diagnosis of COPD, which appears to be linked to a 30 plus year history of smoking.  

Nevertheless, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14.

The Court has held that a claimant may not be compensated twice for the same symptomatology, as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  There is no evidence that COPD is attributable to the same in-service injury or disease.  In fact, the most recent evidence submitted by the Veteran, dated in August 2011, shows the Veteran was discharged from service in 1972 due to bronchial asthma and that  the Veteran's asthma continues to be chronic and permanent.  

The Veteran's bronchial asthma has been assigned a 30 percent rating under Diagnostic Code 6602, under Diseases of the Trachea and Bronchi.  38 C.F.R. 
§ 4.97.  Under this code section, a 30 percent rating is assigned for bronchial asthma with FEV1 of 56 to 70 percent predicted, or FEV1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy or inhalational inflammatory medication.   Id.  

A 60 percent rating is assigned for FEV1 of 40 to 55 percent predicted, or FEV1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id. 

A 100 percent rating is assigned for FEV1 less than 40 percent of predicted, or FEV1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral ) high does corticosteroids or immune-suppressive medications.   Id.  

The Veteran contends that his service-connected asthma warrants a rating in excess of 30 percent.   Specifically, he asserts that he uses corticosteroids to treat his asthma and had two episodes of acute respiratory distress in 2006 necessitating the use of steroids as well.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and will grant a 60 percent rating for bronchial asthma.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The evidence does reveal the Veteran was hospitalized in April 2006 and August 2006.  In April 2006, the Veteran had acute respiratory failure secondary to COPD, which has not been shown to be a service-connected disability.  The smoking history was noted.  The Veteran was given a Prednisone taper.  In August 2006, the Veteran had acute respiratory failure and was status asthmaticus.  The provider noted the Veteran had been suffering from asthma for 20 years.  The provider also noted the Veteran was not on any steroid inhaler, but would need to start one on a regular basis as an outpatient.  He was given a Prednisone taper and Advair.  

VA outpatient treatment records dated in October 2006 reveal the Veteran declined a steroid inhaler due to the possible side effects.  At the time of the January 2007 VA examination, the Veteran was still not on any steroids.  Pulmonary function tests (PFTs) in January 2007 showed FEV1 to be 55.7 percent of predicted after bronchodilator.  FEV1/FVC was 66 percent.

The Board would point out at this juncture that Note (4) following Diagnostic Code 6602 indicates that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal  or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.97.  

VA outpatient treatment providers indicated the Veteran was to be started on an inhaled steroid in February 2007.  However, there is no indication the Veteran was started on an inhaled steroid at that time.  In April 2007, the Veteran was prescribed Formoterol Fumarate, 12 MCG, inhalation capsule, which is not a corticosteroid according to the Physician's Desk Reference.  The Veteran was advised to place one capsule in the chamber and inhale twice a day.  It also appears the Veteran was prescribed Mometasone Furoate.    

In May 2007, a VA addendum opinion was sought.  The examiner confirmed that Formoterol was not a corticosteroid, but a beta-2 agonist.  The examiner noted that the Veteran was prescribed Mometasone, which was a glucocorticoid (steroid).  The examiner concluded that the current VA treatment records did not identify a current, active VA prescription for oral or parenteral corticosteroids, just the inhaled Mometasone.   

In July 2011, the Veteran testified before the Board that he was taking Mometasone Furoate to control his asthma symptoms.  He indicated that Asmanex was the name brand.  The Veteran submitted a handout regarding Asmanex showing that it was a medium-potency synthetic corticosteroid.  Product information from Asmanex also confirms that Mometasone Furoate, the active component of the Asmanex Twisthaler, is a corticosteroid.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  The Veteran had episodes of respiratory failure in 2006, which is not in dispute.  What is in dispute is whether the Veteran has been prescribed  corticosteroids.  Clearly, there is conflicting opinions and information of record.  However, it would appear, according to prescription information provided by the Veteran, that he is currently taking an inhaled corticosteroid.   

Thus, the Board finds that a state of relative equipoise has been reached in this case and the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The current medical evidence, as previously discussed, approximates findings consistent with no more than a 60 percent disability evaluation for bronchial asthma.  

The Board  would note that the Veteran does not meet the criteria for a rating in excess of 60 percent.  A 100 percent rating is not warranted as the evidence does not show symptomatology consistent with FEV1 less than 40 percent of predicted, or FEV1/FVC less than 40 percent.  There has also been no evidence of an asthma attack more than one attack per week with episodes of respiratory failure.  By the Veteran's own testimony and product information he submitted, he does not use a daily high dose corticosteroid or immune-suppressive medication.  Mometasone is considered a medium potency corticosteroid.   Id.  

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  Finally, the above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

In this case, the Veteran's service-connected disability has not been shown to result in frequent hospitalizations.  The last hospitalization was in 2006.  Bronchial asthma has not been shown to interfere with employment beyond the extent contemplated in the assigned rating.  The Veteran testified in July 2011 that he only missed approximately 10 days of work between 2006 and 2008 and since that time he tries not to miss work.  In fact, he testified that he still goes to work even if he was wheezing.  BVA Transcript 19-20.    

The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describes his disability levels and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 60 percent evaluation for bronchial asthma is granted subject to the controlling regulations governing monetary awards. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


